Citation Nr: 0629528	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
respiratory disorder.  

2.  Entitlement to an initial compensable rating for hiatal 
hernia with gastroesophageal reflux disease.

3.  Entitlement to an effective date earlier than April 30, 
2003 for the grant of service connection for chronic low back 
pain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1990 
and from November 1993 to April 1994.  He also had periods of 
service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a hearing at the RO before a 
Veterans Law Judge (VLJ) in December 2003.  The Judge who 
presided at the hearing is no longer at the Board.  In May 
2006, the Board advised the veteran of this fact, and offered 
him the opportunity to have another hearing.  He was told 
that if he did not respond within 30 days, the Board would 
presume he did not want another hearing.  He did not respond.  

The Board remanded these matters in July 2004.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran if 
further action is required on his part.


REMAND

In its July 2004 remand, the Board noted that the veteran's 
service medical records revealed that radiology reports dated 
in 1992 and 1993 showed calcification of the lungs.  The 
Board further observed that a 1994 radiology report showed a 
circumscribed dense opacity of the left midlung field which 
most likely represented a chronic granuloma.

The Board also noted that at the time of a June 2000 VA 
examination, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD) with mild obstructive 
defect and that a chest X-ray revealed the presence of 
multiple granulomas.  The Board noted that the examiner did 
not provide a nexus opinion and that an additional VA 
examination was warranted.  

The Board further observed that in November 2003, the veteran 
filed a notice of disagreement with the initial 
noncompensable evaluation assigned for hiatal hernia with 
gastroesophageal reflux disease and the effective date of 
April 30, 3003 assigned by the RO in September 2003 for the 
grant of service connection for chronic low back pain.  It 
noted that when there had been an initial RO adjudication of 
a claim and a notice of disagreement therewith, the claimant 
was entitled to a statement of the case, and that the RO's 
failure to issue a statement of the case was a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board remanded the matter for a VA special pulmonary 
examination for the purpose of ascertaining the nature, 
extent of severity, and etiology any respiratory disorder(s) 
found present.

Following examination, the examiner was requested to render 
the following opinions:  Was it at least as likely as not 
that any respiratory disorder(s) found on examination were 
related to service on any basis, or if preexisting service, 
was/were aggravated thereby?  The examiner was requested to 
provide complete detailed rationale for each opinion that was 
rendered.  

The Board also requested that a statement of the case be 
issued to the veteran and his representative addressing the 
issues of entitlement to an initial compensable rating for 
hiatal hernia with gastroesophageal reflux disease and of 
entitlement to an effective date earlier than April 30, 2003 
for the grant of service connection for chronic low back pain 
and that the veteran be advised of the need to timely file a 
substantive appeal if he desired appellate review.

To date, a statement of case on above issues has been issued.  

As to the issue of the acquired respiratory disorder, the 
Board notes that the veteran was afforded a VA examination in 
August 2004.  Following the examination, the examiner 
reportedly indicated that the veteran had old granulomatous 
disease which was inactive.  The examiner also noted that 
pulmonary function tests revealed minimal obstructive 
disease.  There was also a diagnosis of COPD.  These portions 
of the examination report do not appear to be in the claims 
folder but were reported in a supplemental statement of the 
case.

The examiner did not address the etiology of the veteran's 
COPD or his minimal obstructive disease, as was requested in 
the prior Board remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the report 
of the VA pulmonary examination conducted 
in August 2004, and associate it with the 
claims folder.

2.  The examiner who performed the August 
2004 VA examination, if available, should 
be given the veteran's entire claims 
folder to review.  Following a review of 
the claims folder, the examiner is 
requested to answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any obstructive disease or COPD, is 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for the opinion.

If the August 2004 examiner is not 
available, another physician may review 
the claims folder and provide the 
necessary opinion and rationale.

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

4.  Issue a statement of the case on the 
issues of entitlement to an initial 
compensable rating for hiatal hernia with 
gastroesophageal reflux disease and of 
entitlement to an effective date earlier 
than April 30, 2003, for the grant of 
service connection for chronic low back 
pain.  The issues will be further 
considered by the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

